DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-11, & 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 7006901 B2).
Regarding claim 1 Wang teaches a tilt control system for a sidecar (FIG. 7: 5 & 27 or 23 & 28) and a motorcycle (FIG. 7: depicted; abstract), the tilt control system comprising: a main frame (FIG. 1: 11); a tilting frame (FIG. 7: 27 or 28); an actuator coupled to the main frame and to the tilting frame (FIG. 1: 9 & not depicted 21; column 8 lines 50-58), the actuator being configured to control tilting of the tilting frame relative to the main frame (column 8 lines 50-58); a sensor (FIG. 9: any of 15-17; column 8 lines 50-58); and a controller in communication with the actuator and the sensor (FIG. 9; 1), the controller 
Regarding claim 2 Wang teaches that the controller is configured to cause the actuator to control the orientation of the tilting frame by at least one of: causing the actuator to lock the current orientation of the tilting frame relative to the main frame; or causing the actuator to retract or extend, thereby actively changing the orientation of the tilting frame relative to the main frame (column 9 lines 46-57).
Regarding claims 3 & 9 Wang teaches that the sensor is configured to measure a speed of the motorcycle, and wherein the threshold criteria is a threshold speed (FIG. 9: 16 & 17; column 13 lines 1-13).
Regarding claim 4 Wang teaches that the operating parameter is a travel speed (FIG. 9: 16 & 17), and wherein the controller is configured to: cause the actuator to control the orientation of the tilting frame relative to main frame, based on the travel speed being below the threshold speed (column 13 lines 1-13).
Regarding claim 5 Wang teaches that controlling the orientation of the tilting frame relative to main frame includes locking the orientation of the tilting frame relative to the main frame, based on the travel speed being below the threshold speed (column 13 lines 1-13).
Regarding claim 6 Wang teaches that the operating parameter is an acceleration (FIG. 2: 15; column 7 lines 11-43), and wherein the sensor is configured to measure an acceleration of the motorcycle (column 7 lines 11-43); wherein the threshold criteria is a threshold acceleration (column 7 lines 11-43); and wherein the controller is configured to: cause the actuator to control the orientation of 
Regarding claim 8 Wang teaches that the controller and the sensor are part of the motorcycle (FIG. 1: 15-17).
Regarding claim 10 Wang teaches that the sensor includes an inertial measurement unit, and wherein the sensor data is an inertial measurement indicative of the orientation of at least one of the tilting frame, or the main frame (FIG. 2: Gyroscopes and/or Magnetometers 15; column 7 lines 15-21).
Regarding claim 11 Wang teaches a tilt control system comprising: a motorcycle having a main frame (FIG. 1: 11); a sidecar coupled to the motorcycle and having a tilting frame (FIG. 6: 27 & 5); an actuator having one end coupled to the main frame of the motorcycle and another end coupled to the tilting frame of the sidecar (FIG. 1: 9); and a controller in communication with the actuator, the controller to cause the actuator to control the orientation of the tilting frame relative to the main frame (column 8 lines 50-58).  Note that the recitation of “a sidecar” does not structurally distinguish the claims from Wang.
Regarding claim 16 Wang teaches that the controller is configured to cause the actuator to control the orientation of the tilting frame by at least one of: actively extend or retract the actuator thereby actively adjusting the orientation of the tilting frame relative to the main frame; or prevent extension or retraction of the actuator thereby locking the orientation of the tilting frame relative to the main frame (column 8 lines 50-58).
Regarding claim 17 Wang teaches that the controller is configured to cause the actuator to control the orientation of the tilting frame relative to the main frame based on at least one of: a speed of the motorcycle being below a threshold speed; or an acceleration of the motorcycle exceeding a threshold acceleration (column 13 lines 1-13).

	Regarding claim 19 Wang teaches that controlling the actuator includes at least one of: causing the actuator to lock the current orientation of the tilting frame relative to the main frame; or causing the actuator to retract or extend to actively change the orientation of the tilting frame relative to the main frame (column 9 lines 46-57).
	Regarding claim 20 Wang teaches that the operating parameter is at least one of: a speed of the motorcycle; an acceleration of the motorcycle; or a tracking direction of the motorcycle (FIG. 2: depicted; column 9 lines 46-57).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 7006901 B2).
Regarding claim 7 Wang does not explicitly teach that controlling the orientation of the tilting frame relative to main frame includes locking the orientation of the tilting frame relative to the main frame, based on the acceleration being above the threshold acceleration however Wang does teach that controlling the orientation of the tilting frame relative to the main frame includes locking the orientation of tilting frame relative to the main frame based on the speed being above a threshold (column 6 lines 27-49) and it would have been obvious to a person having ordinary skill in the art to have modified the control of the tilting frame taught by Wang to have raised the supporting wheels to be locked based on acceleration being over a threshold in order to have the supporting wheels locked before the vehicle achieved “high speed” and thus achieve even greater aerodynamic performance and stability.
Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 12 no prior art made of record teaches a tilt control system comprising both an actuator coupled to a tilting frame & a main frame and also a sidecar with a sidecar enclosure. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach tilt control systems for sidecars of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616